Citation Nr: 0619292	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-44 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from November 19, 2003 
to January 24, 2005, and to a staged rating in excess of 70 
percent thereafter.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted service connection for PTSD and assigned an initial 
rating of 30 percent, effective November 19, 2003.  

During the pendency of this appeal, the RO increased the 
veteran's PTSD disability rating to 70, effective January 25, 
2005.  Because this increase does not represent the maximum 
available rating for the disability, the claim remains in 
appellate status (AB v. Brown, 6 Vet. App. 35 (1993)) and, as 
the increase was not made effective from the date of claim, 
the issue is as styled on the title page of this decision.

The veteran testified at a Board Video Conference hearing in 
late May 2006 and the transcript of that hearing reflects 
that the issues on appeal include an "earlier effective 
date" for a 70 percent rating for the veteran's service-
connected psychiatric disorder.   However, a claim such as 
this one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  Since the RO assigned an initial 30 percent 
rating followed by a 70 percent staged rating effective from 
January 24, 2005, the issue on appeal is correctly styled as 
entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from November 19, 2003 
to January 24, 2005, and to a staged rating in excess of 70 
percent thereafter.

The veteran provided testimony in support of the matter on 
appeal at a Video-Conference hearing that was held before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.

The issue of entitlement to an extraschedular rating for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's PTSD was manifested by occupational and 
social impairment with reduced reliability and productivity 
prior to January 24, 2005; it was not productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

3.  From January 25, 2005, the veteran's PTSD was manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood; it was not productive of total 
occupational and social impairment since that date.


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 
scheduler rating of 50 percent (but no more than 50 percent) 
for PTSD, from November 19, 2003 to January 24, 2005, have 
been met; the criteria for the assignment of an initial or 
staged schedular rating in excess of 70 percent from January 
25, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.130, Diagnostic Code 9411 (2005); Fenderson v. West, 
12 Vet. App. 119 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
December 2003 VCAA notice letter, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in December 2003, specifically notified him of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
December 2003 letter, requested that the veteran provide the 
RO any evidence in his possession that pertained to his claim 
for an initial increased rating.  In this case, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the May 2004 RO 
decision that is the subject of this appeal.  The Board also 
notes that prior to the May 2004 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claim.  Moreover, the 
issue on appeal was readjudicated after the last VCAA notice 
was sent.  See Supplemental Statement of the Case issued in 
November 2005.  

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board notes at the outset that this appeal involves the 
question of whether higher initial or staged ratings are 
warranted; it is not an appeal for service connection.  In 
any event, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for an initial increased rating, but he was not 
provided with notice of the type of evidence necessary to 
establish higher ratings (other than in a Statement of the 
Case) or an effective date if the claim was allowed.  
Despite the inadequate notice provided to the veteran, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran 
has been prejudiced thereby).  In that regard, aside from 
the fact that the claim addressed in this decision is for an 
increased rating and not service connection, despite the 
inadequate notice provided to the veteran as to the higher 
ratings or an effective date for an increased rating, the 
Board finds that this constitutes harmless error because 
this decision grants a rating of 50 percent before January 
25, 2005; finds that the preponderance of the evidence is 
against a rating in excess of 50 percent prior to January 
25, 2005 and to a rating in excess of 70 percent thereafter.  
The RO will address effective date element when effectuating 
the award for the 50 percent rating prior to January 25, 
2005.  The question of whether an extraschedular rating is 
warranted is addressed in the remand below.  As the 
preponderance of the evidence is against the other aspects 
of the veteran's claim, the questions of notice of higher 
rating and effective dates have been rendered moot.    

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service and post-service medical records are associated 
with the claims file, as are the identified and available 
relevant post-service medical records.  The Board finds that 
the RO has obtained all identified evidence to the extent 
possible. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal for a 
scheduler rating in excess of 30 percent from November 19, 
2003 to January 24, 2005, and to a scheduler rating in excess 
of 70 percent thereafter.  See 38 C.F.R. § 5103A(d).  The 
relevant post-service medical evidence includes the report of 
VA examinations, which were thorough in nature and included 
relevant findings adequate for rating the veteran's PTSD.  
Under these circumstances, there is no further duty to 
provide another examination or medical opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, 
regarding anxiety disorders: A noncompensable rating is 
warranted when a mental condition has been diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.

Analysis

The veteran's service-connected PTSD was rated at 30 percent 
disabling, from November 19, 2003 to January 24, 2005.  He 
contends, in essence, that a March 2004 psychiatric 
examination relied upon by the RO in denying his claim was 
inadequate and that his PTSD was more disabling than 
evaluated during that time.    He further states that the RO 
failed to consider medical evidence that supports his claim 
for an initial rating of 70 percent from November 19, 2003 to 
January 24, 2005.

In March 2004, the veteran underwent a VA examination.  He 
reported having been married for 31 years.  He related that 
his wife complained that he was emotionally distant.  He also 
reported having worked for the same employer from 1965 to 
2001, when he was laid off.  The veteran stated that at the 
time of the examination, he was working 4 to 5 hours a day.  
He met with friends on a weekly basis, and asserted that he 
got along well with others.  The veteran endorsed temper 
dyscontrol, nightmares, avoidance of crowds, poor 
concentration, exaggerated startle response and irritability.  
On examination, the examiner indicated that the veteran's 
affect was restricted.  He was alert and well oriented.  He 
had no difficulty communicating with the examiner.  The 
examiner noted no abnormalities regarding his speech or 
cognitive functioning.  The veteran denied any signs of 
psychosis, as well as suicidal and homicidal ideation.  The 
examiner diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 58.  The examiner indicated having 
reviewed the veteran's claims file in preparation for the 
evaluation.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The relevant psychiatric evidence in the claims file for the 
period from November 19, 2003 to January 24, 2005, shows that 
the veteran suffered from flashbacks and chronic recurrent 
intrusive thoughts about his combat experiences in Vietnam.  
He often felt angry, and he described periods of isolation.  
He also suffered from an exaggerated startle response, 
insomnia, poor concentration, social avoidance, avoidance of 
war related stimuli, nightmares with physical attacks of his 
wife during sleep, and diminished participation in leisure 
activities.  The records also document problems with his wife 
and at work.  A May 2003 VA psychiatric evaluation report 
reflects a diagnosis of PTSD and the assignment of a GAF 
score of 55.

A November 2003 medical report shows that the veteran slept 
with a loaded gun in the house.  His wife related that he was 
very edgy and would frequently wake up in the middle of the 
night to do perimeter checks.  Private treatment medical 
reports reflect a GAF score of 52.  An October 2004 report 
shows that the veteran suffers from PTSD along with severe 
problems with his family and isolation.  A March 2004 private 
medical report recorded episodes of angry outbursts, evidence 
of rapid pressured speech, unkempt appearance and difficulty 
sleeping. 

In a June 2004 statement, the veteran claimed to experience 4 
to 5 panic attacks on a daily basis.  At his May 2006 
videoconference hearing, he complained that the examination 
dated in March 2004, was inadequate because the examiner 
asked irrelevant questions and spent too little time with 
him.

While the preponderance of the evidence is against a finding 
that the veteran suffered from impaired judgment, impaired 
abstract thinking, or impairment of short and long term 
memory, the Board finds that, with the application of 38 
C.F.R. § 4.7, his occupational and social impairment from 
November 19, 2003 to January 24, 2005, more nearly 
approximated reduced reliability and productivity, which 
supports an increased rating to 50 percent, but no more than 
50 percent, under the applicable rating criteria.  

The competent medical evidence does not show that that the 
veteran experienced most of the symptoms indicative of a 50 
percent rating, such as a circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, and; impaired abstract 
thinking.  Nevertheless, a May 2003 VA psychiatric evaluation 
report reflects a GAF score of 55, and in October 2004, the 
veteran's private physician assigned a GAF score of 52.  Such 
scores are clearly consistent with a 50 percent evaluation.  
The Board specifically notes that a GAF score of 51 to 60 is 
defined as indicating moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes]; Carpenter, 
supra.
The Board finds that the veteran's PTSD from November 19, 
2003 to January 24, 2005, is manifested by symptomatology 
that results in occupational and social impairment that more 
nearly approximates reduced reliability and productivity.  
Accordingly, a 50 percent rating is warranted.  38 C.F.R. § 
4.130, Code 9411.

In order to be entitled to the next highest rating of 70 
percent for PTSD from November 19, 2003 to January 24, 2005, 
the veteran must experience occupational and social 
impairment, with deficiencies in most area, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  
Here, in addition to the absence of most of the symptoms 
listed as examples for a 70 percent rating, and the GAF 
scores, which are more consistent with a 50 versus a 70 
percent rating, the Board finds that the record reflects 
that, during the period in question, the veteran lived with 
his wife of over 31 years and his adult child and two 
grandchildren.  He met with friends for drinks on a weekly 
basis.  Prior to being laid off from his employment, he had 
worked for over 35 years with the same employer.  From 
November 19, 2003 to January 24, 2005, he is able to work a 
few hours a day and transport himself.  With the exception of 
the March 2004 private medical report, the psychiatric 
evidence indicates that the veteran was alert, oriented, well 
groomed and well nourished.  Behavior and speech were normal.  
He had good insight and judgment.  His mood was euthymic; and 
his thought process was logical.  He denied suffering from 
auditory or visual hallucinations.  While he has had problems 
with his family, it is apparent that this has been due to 
several factors, to include financial difficulties as well as 
PTSD.  With consideration of all of the relevant evidence of 
record prior to January 24, 2005, to include outpatient 
clinic notes and reports of psychiatric examinations, along 
with the three GAF scores noted above, the Board finds that 
the veteran's PTSD from November 19, 2003 to January 24, 
2005, was manifested by occupational and social impairment 
with reduced reliability and productivity; it was not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

Accordingly, the records support a grant of a 50 percent 
rating for PTSD from November 19, 2003 to January 24, 2005.  
As the preponderance of the evidence is against entitlement 
to a rating in excess of 50 percent for service connected 
PTSD during the period in question, the benefit-of-the-doubt 
doctrine does not apply to that aspect of the claim, and the 
claim for an initial or staged rating in excess of 50 percent 
prior to January 25, 2005 is not warranted.  38 U.S.C.A. 
§ 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Turning next to the question of whether a rating in excess of 
70 percent is warranted for PTSD from January 25, 2005, the 
Board notes that the veteran underwent a VA psychiatric 
examination on that latter date, which indicated an increase 
in his PTSD symptomatology.  He reported that he had been 
working part-time at an orchard for the past year and a half.  
The veteran related that he continued to experience 
nightmares and intrusive thoughts about Vietnam, 
approximately 3 to 4 times a week.  He stated that he 
continued to experience problems sleeping and would 
physically attack his wife during sleep.  He also expressed 
difficulty relating to his wife, an increase in anger control 
difficulties, and suffering from episodic suicidal and 
homicidal ideation.  The examiner noted that the veteran 
appeared to suffer from an increase in his PTSD symptoms 
since the most recent March 2004 VA examination.  He 
characterized the veteran's PTSD with dysthymic disorder and 
alcohol dependence symptoms as moderate to severe, and 
assigned a GAF of 50 to 55.   Based on the examiner's 
findings, by a rating decision dated in January 2005, the RO 
increased the veteran's rating for the service-connected 
PTSD, from 30 percent to 70 percent, effective January 25, 
2005, the date of the VA examination.  

At a Board Video Conference hearing held in May 2006, the 
veteran testified that service-connected PTSD symptomatology 
had increased in severity.  Specifically, he reported that he 
had lost interest in activities that he used to enjoy.  The 
veteran related that he had recently begun experiencing 
delusions and problems with memory.  He testified that 
despite anxiety medication, he still experienced panic 
attacks on a daily basis.  He stated that as a result of this 
increase in the severity of symptomatology, his medication 
was changed. 

While there is arguably some indication of some of the 
symptoms listed as examples found in a 100 percent rating, 
most of the symptoms are not present.  The preponderance of 
the evidence is against a finding of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.  (Emphasis added.)  It is pertinent 
to note that considerations in evaluating a mental disorder 
include the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation must be based on all evidence of record that bears 
on occupational and social impairment rather than solely on 
an examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Although 
the extent of social impairment is a consideration in 
determining the level of disability, the rating may not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

It is also important to revisit the meaning of various GAF 
scores.  While the VA psychiatrist who examined the veteran 
in January 2005 indicated an increase in PTSD symptoms, and 
the current 70 percent rating reflects such an increase in 
impairment, a GAF score of 50 to 55 was assigned.  As noted 
above, scores ranging from 51 to 60 only reflect more 
moderate symptoms.  Scores ranging from 41 to 50 reflect 
serious symptoms, and even lower scores are consistent with 
total impairment.  For example, scores ranging from 31 to 40 
reflect some impairment in reality testing or communication, 
a score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas, and a score of 11 to 20 
denotes some danger of hurting one's self or others.  See 38 
C.F.R. § 4.130.  Thus, the veteran's GAF score of 50 to 55 
does not suggest total occupational or social impairment.

In view of the foregoing, the Board finds that preponderance 
of the evidence is against entitlement to a rating in excess 
of 70 percent for the veteran's service- connected PTSD from 
January 25, 2005.  As the preponderance of the evidence is 
against this aspect of the claim, the benefit-of-the-doubt 
doctrine does not apply and the claim for a staged rating in 
excess of 70 percent is not warranted.  38 U.S.C.A. 
§ 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


ORDER

Entitlement to the assignment of an initial scheduler rating 
of 50 percent, but no greater than 50 percent for PTSD is 
granted, effective from November 19, 2003 to January 24, 
2005, subject to the rules and regulations governing the 
payment of VA monetary benefits.

Entitlement to the assignment of an initial or staged 
scheduler rating in excess of 70 percent from January 25, 
2005, is denied.


REMAND

Turning next to the other matter still pending, the Board 
does not have the authority to assign, in the first instance, 
a higher rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 377 (1996).  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.

In this case, while there is no medical evidence of frequent 
hospitalizations in recent years for the veteran's PTSD, the 
most recent examination showed that his psychiatric disorder 
has increased in severity.  While not totally disabling, the 
record reflects that the veteran is now employed only part-
time and he has recently indicated in testimony before the 
Board, in essence, that his PTSD causes marked occupational 
impairment.  

In view of the foregoing, it is the Board's judgment that, 
following development that includes affording the veteran an 
opportunity to submit evidence from employers or former 
employers, this case should be referred to the VA Chief 
Benefits Director for consideration of whether an 
extraschedular rating is warranted for his PTSD under 38 
C.F.R. § 3.321(b)(1) during any of the periods of time at 
issue, particularly from January 25, 2005. 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
While a claim for service connection is not at issue here, 
the veteran should be provided notice of the type of 
information or evidence necessary to establish an 
extraschedular rating and an effective date for such a 
rating.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  In 
addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish an extraschedular 
rating for PTSD, an effective date for 
such a rating.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The AMC/RO should contact the veteran 
and inform him that he should submit any 
evidence that he has or can obtain in 
support of the claim for an 
extraschedular rating for his PTSD, to 
include statements from employers (former 
or current) or co-workers who can attest 
to his difficulties on the job as a 
result of his PTSD. 

3.  Thereafter, the RO should refer this 
case to the VA Chief Benefits Director to 
determine if an extraschedular rating is 
warranted for the veteran's PTSD.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided an 
SSOC and an appropriate period of time 
for response.

4.  The RO should then ensure that no 
other notification or development action, 
in addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the veteran's claim for 
an extraschedular rating for his PTSD 
(rated 50 percent prior to January 25, 
2005, and 70 percent from January 25, 
2005, with consideration of any evidence 
obtained since the issuance of the 
Supplemental Statement of the Case (SSOC) 
in November 2005.         

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 2005 SSOC.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


